PER CURIAM.
Being of opinion that the order of the District Court of April 29, 1960, from which this appeal has been taken, notwithstanding its terms and the terms of the motion which it denied, is an order which in legal effect denied an application which had been made to the District Court not to conduct a hearing with respect to, and to dismiss, certain proceedings there pending, as insufficient in law, rather than the denial of an injunction, and being therefore of the opinion also that said order of April 29, 1960, is not final or otherwise appealable within the appellate jurisdiction of this court to review at this time, it is ordered by the Court that the appeal from said order of April 29, 1960, is dismissed for lack of jurisdiction.